UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-2368



JAMES A. JONES, JR.,

                                              Plaintiff - Appellant,

          versus


MARYLAND-NATIONAL CAPITAL PARK AND PLANNING
COMMISSION,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-04-1818-8)


Submitted:   June 14, 2006                 Decided:   August 17, 2006


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James A. Jones, Jr., Appellant Pro Se. William Charles Dickerson,
MARYLAND-NATIONAL CAPITAL PARK AND PLANNING COMMISSION, Riverdale,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           James A. Jones, Jr., appeals the district court’s order

dismissing his claims under the Americans with Disabilities Act of

1990, 42 U.S.C. § 12101 (2000), Title VII of the Civil Rights Act

of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000), and the

Age Discrimination in Employment Act, 29 U.S.C. §§ 621 to 634

(2000).   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court. See Jones v. Maryland-Nat’l Capital Park & Planning Comm’n,

No. CA-04-1818-8 (D. Md. Oct. 31, 2005).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                               - 2 -